                Case 3:21-cv-04379-JD Document 1 Filed 06/08/21 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Thomas E. Wheeler (SBN 308789)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   twheeler@toddflaw.com
     Attorneys for Plaintiff
 9
10                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
11
12   JEFFREY KATZ, individually and on )          Case No.
13   behalf of all others similarly situated, )
                                              )   CLASS ACTION
14   Plaintiff,                               )
15                                            )   COMPLAINT FOR VIOLATIONS
            vs.                               )   OF:
16
                                              )
17                                            )   1. NEGLIGENT VIOLATIONS OF
                                                     THE TELEPHONE CONSUMER
18   NATIONAL INTEGRATED                      )      PROTECTION ACT [47 U.S.C.
     HEALTHCARE GROUP LLC, and )                     §227 ET SEQ.]
19   DOES 1 through 10, inclusive, and        )   2. WILLFUL VIOLATIONS OF THE
                                                     TELEPHONE CONSUMER
20   each of them,                            )      PROTECTION ACT [47 U.S.C.
                                              )      §227 ET SEQ.]
21
     Defendant(s).                            )
22                                            )   DEMAND FOR JURY TRIAL
23         Plaintiff, JEFFREY KATZ (“Plaintiff”), on behalf of himself and all others
24   similarly situated, alleges the following upon information and belief based upon
25   personal knowledge:
26                              NATURE OF THE CASE
27         1.     Plaintiff brings this action for himself and others similarly situated
28   seeking damages and any other available legal or equitable remedies resulting from


                                  CLASS ACTION COMPLAINT
                                             -1-
                 Case 3:21-cv-04379-JD Document 1 Filed 06/08/21 Page 2 of 8




 1   the illegal actions of NATIONAL INTEGRATED HEALTHCARE GROUP LLC
 2   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff via
 3   “telephone facsimile machine” in violation of the Telephone Consumer Protection
 4   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others
 5   similarly situated to incur the costs of receiving unsolicited advertisement
 6   messages via “telephone facsimile machines” and invading their privacy.
 7                              JURISDICTION & VENUE
 8         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 9   a resident of California, seeks relief on behalf of a Class, which will result in at
10   least one class member belonging to a different state than that of Defendant, a
11   company with its principal place of business and State of Incorporation in Texas
12   state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
13   the TCPA, which, when aggregated among a proposed class in the thousands,
14   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
15   diversity jurisdiction and the damages threshold under the Class Action Fairness
16   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
17         3.      Venue is proper in the United States District Court for the Northern
18   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
19   business within the state of California and Plaintiff resides within this District.
20                                        PARTIES
21         4.      Plaintiff, JEFFREY KATZ (“Plaintiff”), is a natural person residing

22   in San Francisco County, California and is a “person” as defined by 47 U.S.C. §

23   153 (39).

24         5.      Defendant, NATIONAL INTEGRATED HEALTHCARE GROUP

25
     LLC (“Defendant” or “DEFENDANT”), is a medical credentialing company, and

26
     is a “person” as defined by 47 U.S.C. § 153 (39).

27
           6.      The above named Defendant, and its subsidiaries and agents, are

28
     collectively referred to as “Defendants.” The true names and capacities of the



                                   CLASS ACTION COMPLAINT
                                              -2-
                  Case 3:21-cv-04379-JD Document 1 Filed 06/08/21 Page 3 of 8




 1   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 3   names. Each of the Defendants designated herein as a DOE is legally responsible
 4   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 5   Complaint to reflect the true names and capacities of the DOE Defendants when
 6   such identities become known.
 7          7.      Plaintiff is informed and believes that at all relevant times, each and
 8   every Defendant was acting as an agent and/or employee of each of the other
 9   Defendants and was acting within the course and scope of said agency and/or
10   employment with the full knowledge and consent of each of the other Defendants.
11   Plaintiff is informed and believes that each of the acts and/or omissions complained
12   of herein was made known to, and ratified by, each of the other Defendants.
13                               FACTUAL ALLEGATIONS
14          8.      Beginning in or around September 2019, Defendant contacted
15   Plaintiff on his telephone facsimile number ending in -3052, in an effort to sell or
16   solicit its services.
17          9.      Defendant contacted Plaintiff via facsimile from a telephone number
18   confirmed to belong to Defendant, (866) 846-0396/(866) 987-7526.
19          10.     Defendant contacted Plaintiff between on September 11, 2019 in an
20   effort to solicit its business.
21          11.     Defendant’s messages constituted “telephone solicitation” as defined

22   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by

23   the TCPA, 47 U.S.C. § 227(a)(5).

24          12.     Defendant used an “telephone facsimile machine” as defined by 47

25
     U.S.C. § 227(a)(3) to place its calls to Plaintiff seeking to sell or solicit its business

26
     services.

27
            13.     Defendant’s calls constituted calls that were not for emergency

28
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).



                                       CLASS ACTION COMPLAINT
                                                  -3-
                 Case 3:21-cv-04379-JD Document 1 Filed 06/08/21 Page 4 of 8




 1         14.     Defendant’s calls were placed to telephone facsimile numbers
 2   assigned to a telephone service for which Plaintiff incurs a charge for incoming
 3   messages.
 4         15.     Plaintiff is not a customer of Defendant’s services and has never
 5   provided any personal information, including his telephone facsimile number(s), to
 6   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 7   Plaintiff’s “prior express consent” to receive calls using a telephone facsimile
 8   machine pursuant to 47 U.S.C. § 227(b)(1)C).
 9         16.     Furthermore, the message that Defendant sent to Plaintiff lacked the
10   “opt-out” notice pursuant to 47 U.S.C. § 227(b)(2)(D).
11                                CLASS ALLEGATIONS
12         17.     Plaintiff brings this action on behalf of himself and all others similarly
13   situated, as a member of the proposed class (hereafter “The Class”) defined as
14   follows:
15
                   All persons within the United States who received any
16
                   telephone facsimile messages from Defendant to said
17                 person’s telephone facsimile number made through the
18
                   use of any telephone facsimile machine and such person
                   had not previously consented to receiving such messages
19                 and such messages did not contain any opt-out notice
20                 within the four years prior to the filing of this Complaint
21
22         18.     Plaintiff represents, and is a member of, The Class, consisting of All

23   persons within the United States who received any telephone facsimile messages

24   from Defendant to said person’s telephone facsimile number made through the use

25   of any telephone facsimile machine and such person had not previously not

26
     provided their telephone facsimile number to Defendant within the four years prior

27
     to the filing of this Complaint, nor did the telephone facsimile message contain an

28
     opt-out notice.



                                   CLASS ACTION COMPLAINT
                                              -4-
                 Case 3:21-cv-04379-JD Document 1 Filed 06/08/21 Page 5 of 8




 1         19.     Defendant, its employees and agents are excluded from The Class.
 2   Plaintiff does not know the number of members in The Class, but believes the Class
 3   members number in the thousands, if not more. Thus, this matter should be certified
 4   as a Class Action to assist in the expeditious litigation of the matter.
 5         20.     The Class is so numerous that the individual joinder of all of its
 6   members is impractical. While the exact number and identities of The Class
 7   members are unknown to Plaintiff at this time and can only be ascertained through
 8   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 9   The Class includes thousands of members. Plaintiff alleges that The Class members
10   may be ascertained by the records maintained by Defendant.
11         21.     Plaintiff and members of The Class were harmed by the acts of
12   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
13   and Class members via their telephone facsimile numbers thereby causing Plaintiff
14   and Class members to incur certain charges or reduced telephone facsimile time for
15   which Plaintiff and Class members had previously paid by having to retrieve or
16   administer messages left by Defendant during those illegal calls, and invading the
17   privacy of said Plaintiff and Class members.
18         22.     Common questions of fact and law exist as to all members of The
19   Class which predominate over any questions affecting only individual members of
20   The Class. These common legal and factual questions, which do not vary between
21   Class members, and which may be determined without reference to the individual

22   circumstances of any Class members, include, but are not limited to, the following:

23
           a.      Whether, within the four years prior to the filing of this Complaint,
24                 Defendant sent telephone facsimile messages (other than for
25                 emergency purposes or made with the prior express consent of the
                   called party and with an opt-out notice contained in the messages) to
26
                   a Class member using any telephone facsimile machine to any
27                 telephone number assigned to a telephone facsimile service;
28         b.      Whether Plaintiff and the Class members were damaged thereby, and
                   the extent of damages for such violation; and

                                   CLASS ACTION COMPLAINT
                                              -5-
                 Case 3:21-cv-04379-JD Document 1 Filed 06/08/21 Page 6 of 8




 1         c.      Whether Defendant should be enjoined from engaging in such conduct
                   in the future.
 2
 3         23.     As a person who received numerous messages from Defendant using
 4   a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
 5   is asserting claims that are typical of The Class.
 6         24.     Plaintiff will fairly and adequately protect the interests of the members
 7   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 8   class actions.
 9         25.     A class action is superior to other available methods of fair and
10   efficient adjudication of this controversy, since individual litigation of the claims
11   of all Class members is impracticable. Even if every Class member could afford
12   individual litigation, the court system could not. It would be unduly burdensome
13   to the courts in which individual litigation of numerous issues would proceed.
14   Individualized litigation would also present the potential for varying, inconsistent,
15   or contradictory judgments and would magnify the delay and expense to all parties
16   and to the court system resulting from multiple trials of the same complex factual
17   issues. By contrast, the conduct of this action as a class action presents fewer
18   management difficulties, conserves the resources of the parties and of the court
19   system, and protects the rights of each Class member.
20         26.     The prosecution of separate actions by individual Class members
21   would create a risk of adjudications with respect to them that would, as a practical
22   matter, be dispositive of the interests of the other Class members not parties to such
23   adjudications or that would substantially impair or impede the ability of such non-
24   party Class members to protect their interests.
25         27.     Defendant has acted or refused to act in respects generally applicable
26   to The Class, thereby making appropriate final and injunctive relief with regard to
27   the members of the California Class as a whole.
28



                                   CLASS ACTION COMPLAINT
                                              -6-
                  Case 3:21-cv-04379-JD Document 1 Filed 06/08/21 Page 7 of 8




 1                              FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                  47 U.S.C. §227 et seq.
 4          28.     Plaintiff repeats and incorporates by reference into this cause of
 5   action the allegations set forth above at Paragraphs 1-27.
 6          29.     The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 9          30.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
10   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12          31.     Plaintiff and the Class members are also entitled to and seek
13   injunctive relief prohibiting such conduct in the future.
14                            SECOND CAUSE OF ACTION
15   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
16                                  47 U.S.C. §227 et seq.
17          32.     Plaintiff repeats and incorporates by reference into this cause of
18   action the allegations set forth above at Paragraphs 1-27.
19          33.     The foregoing acts and omissions of Defendant constitute numerous
20   and multiple knowing and/or willful violations of the TCPA, including but not
21   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

22   seq.

23          34.     As a result of Defendant’s knowing and/or willful violations of 47

24   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

25
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

26
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

27
            35.     Plaintiff and the Class members are also entitled to and seek

28
     injunctive relief prohibiting such conduct in the future.



                                   CLASS ACTION COMPLAINT
                                              -7-
                 Case 3:21-cv-04379-JD Document 1 Filed 06/08/21 Page 8 of 8




 1                                 PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                              FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                  47 U.S.C. §227 et seq.
 6                • As a result of Defendant’s negligent violations of 47 U.S.C.
 7                 §227(b)(1), Plaintiff and the Class members are entitled to and
 8                 request $500 in statutory damages, for each and every violation,
 9                 pursuant to 47 U.S.C. 227(b)(3)(B); and
10                • Any and all other relief that the Court deems just and proper.
11                            SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13                                  47 U.S.C. §227 et seq.
14                • As a result of Defendant’s willful and/or knowing violations of 47
15                 U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
16                 and request treble damages, as provided by statute, up to $1,500, for
17                 each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
18                 U.S.C. §227(b)(3)(C); and
19                • Any and all other relief that the Court deems just and proper.
20                                    JURY DEMAND
21         36.     Pursuant to the Seventh Amendment to the Constitution of the United

22   States of America, Plaintiff reserves their right to a jury on all issues so triable.

23
24         Respectfully Submitted this 8th day of June, 2021.

25
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s/ Todd M. Friedman
26                                       Todd M. Friedman
27                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
28



                                   CLASS ACTION COMPLAINT
                                              -8-
